Citation Nr: 1511635	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1965 to October 1968.  He served in Vietnam from August 1966 to August 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a March 2014 Board decision, the Board denied service connection for PTSD, a right knee disorder, a back disorder, and a sinus disorder.  The Veteran appealed the Board's March 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court vacated and remanded a part of the Board's decision for proceedings consistent with a Joint Motion for Partial Remand (Joint Motion).  The case has again returned to the Board so that it can implement the Joint Motion's directives.  The parties to the October 2014 Joint Motion determined that they would not disturb the above part of the Board's decision that denied service connection for a back disorder and a sinus disorder.  Thus, these issues are not before the Board. 

Upon return from the Court, the Board sent a letter to the Veteran in November 2014 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the RO to consider the evidence or whether he waived this right.  See generally 38 C.F.R. § 20.1304 (2014).  In response, in February 2015, the Veteran submitted additional medical evidence, Vietnam documentary evidence, and argument, and requested waiver of RO consideration of this evidence.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  A review of the Veterans Benefits Management System (VBMS) reveals additional pertinent VA treatment records, a January 2015 representative brief, and a copy of the Court's Order and Joint Motion, that have been reviewed.  

The issue of service connection for a right knee disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his service in the Vietnam War.  Moreover, his combat stressors are consistent with the places, types, and circumstances of the Veteran's Army service in Vietnam.  

2.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has a current diagnosis of PTSD that is related to in-service combat-related stressors from Vietnam.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has PTSD that was incurred in active service during combat.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his PTSD is the result of a variety of combat-related stressors related to his service in Vietnam from August 1966 to August 1967.  He states that, while serving as a personnel management specialist, his unit, Headquarters Company, 2nd Battalion, 34th Armor, was subject to periods of artillery and mortar attacks from the enemy.  He also reports frequently seeing and handling the bodies of dead U.S. soldiers.  Importantly, he discusses participating in a major engagement with his unit and 2,500 enemy soldiers in March 1967.  As a result of this battle, his unit was awarded the Presidential Unit Citation for heroism.  In any event, the Veteran alleges PTSD-related symptoms since service to include nightmares, insomnia, anger, flashbacks, intrusive thoughts, avoidance of crowds, hypervigilance, depression, and anxiety.  See September 2008 stressor statement; February 2011 VA Form 9; December 2010 VA examination report. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision does not establish a presumption of service connection; rather it eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  If the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Engaged in combat with the enemy means that the veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  Evidence that the veteran participated in attacking or defending an attack of the enemy would ordinarily show he had engaged in combat.  The phrase would not apply to veterans who served in a general combat area or combat zone, but did not themselves engage in combat with the enemy.  VAOPGCPREC 12-99.  A showing of no more than service in a general combat area or combat zone is not sufficient to trigger the evidentiary benefit of § 1154(b).  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  

Corroboration of every detail of a claimed stressor, including the personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply personal exposure.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  A veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence generally cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence of record, the Board grants the appeal for service connection for PTSD.

Initially, the Veteran's service personnel records (SPRs) and Reports of Separation from the Armed Forces (DD Form 214) do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  Moreover, his military occupational specialty (MOS) was a personnel management specialist, which is not indicative of combat.  However, his SPRs document that he was in a combat zone in Vietnam and participated in several campaigns against the enemy (Vietnam Counteroffensive Phases Two and Three).  Moreover, in June 2009 the U.S. Army Joint Services and Research Center (JSRRC) confirmed that his unit was subject to mortar attacks from the enemy.  Various Battalion History records and internet articles submitted by the Veteran also verify that his company was awarded the Presidential Unit Citation for heroism in a battle in March 1967.  Several of these historical records discussing various aspects of the March 1967 battle mentioned that all available soldiers (cooks, clerks, and other personnel) were called into duty during this battle due to the seriousness of the situation.  

Several of the Veteran's claimed combat stressors, but not all, are consistent with the circumstances, conditions, or hardships of his service.  See 38 U.S.C.A. 
§ 1154(b).  A stressor need not be corroborated in every detail, including the Veteran's personal participation.  Pentecost, 16 Vet. App. at 128.  Therefore, there is sufficient evidence the Veteran engaged in combat during his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); VAOPGCPREC 12-99 (October 18, 1999); Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  There is no clear and convincing evidence to the contrary.  As such, the Veteran's lay assertions are confirmed.  38 C.F.R. § 3.304(f).  In conclusion, there is competent and credible lay evidence of incurrence of combat-related stressors during service; this is satisfactory lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Although the combat presumption is in effect, the Veteran must still present evidence of a nexus linking his in-service combat-related stressors to a current diagnosis of PTSD.  See Dalton, 21 Vet. App. at 36-37; Cohen, 10 Vet. App. at 138.

With respect to the criteria of a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, aside from corroboration of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) is required, as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  With regard to a diagnosis of PTSD based on his already confirmed in-service combat-related stressors, the record is mixed and reflects several favorable and unfavorable medical opinions of record.  

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Veteran's service treatment records do not reveal complaints, treatment, or diagnosis of PTSD or any other psychiatric disorder.  However, it is significant that at his September 1968 separation examination, the Veteran reported frequent and terrifying nightmares.  His psychiatric examination itself was normal.  Post-service, Dr. A.K., indicated in a September 2007 letter that he previously treated the Veteran for anxiety in 1993, 1996, 1998, and 2004.  The Veteran began VA Vet Center PTSD group therapy in the 2000s.  

With regard to the favorable evidence, VA mental health treatment records dated in 2011 diagnose PTSD based on the Veteran's combat-related stressors.  VA Vet Center therapist letters dated in August 2008 and February 2009 also attributed PTSD to the Veteran's combat-related stressors.  The Vet Center therapist emphasized the significance of the Veteran's September 1968 separation examination noting nightmares and headaches.  In a May 2009 treatment letter, Dr. A.K. diagnosed PTSD due to the Veteran's Vietnam experiences.  Finally, a private psychiatrist, Dr. P.D., in April 2010 and June 2011 reports, assessed PTSD attributable to combat experiences from Vietnam.  The Veteran was prescribed Lexapro, Xanax, and Prozac to treat his PTSD.  Some of this evidence appears to have been based on testing in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  

In contrast, a VA psychological examiner in June 2009 and December 2010 reports found that the Veteran's alleged symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV.  The examiner attacked the Veteran's credibility with regard to exposure to combat.  The examiner noted numerous inconsistencies in the Veteran's presentation.  Upon testing, the examiner found that the Veteran exaggerated and over reported his symptoms.  Overall, the examiner believed the Veteran was malingering.  The examiner was correct in questioning the Veteran's allegation that he was a tank commander during Vietnam, as his SPRs clearly show that he was not.  However, the examiner incorrectly disregarded that the fact that the Veteran's company was awarded the Presidential Unit Citation for its role in a verified March 1967 battle in Vietnam.  The examiner also incorrectly questioned the actual occurrence of the March 1967 battle, which was subsequently verified in unit battle histories and other documentation from the internet, submitted by the Veteran.  

Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence on the PTSD issue.  Certain elements of both the positive and negative medical opinions in this case are probative.  Both sets of evidence have respective strengths and weaknesses.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Thus, on this record, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for PTSD is granted.    


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's service connection claim for a right knee disorder.

First, in an October 2014 private report, Dr. C.P., referenced January 2011 X-rays of the right knee revealing degenerative arthritis and April 2012 surgery for right knee arthroplasty.  However, these private records are not present in the claims file.  In this regard, VA is required to make reasonable efforts to obtain all relevant records, including private records and state government records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  However, a claimant is required to cooperate fully with VA's efforts and, provide adequate information to authorize the release of existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1).  Therefore, the AOJ should contact the Veteran and ask that he complete and return the necessary authorizations (VA Forms 21-4142) for VA to obtain these private treatment records or any other records requiring authorization.  
     
Second, the Veteran should be scheduled for a VA examination and opinion to determine the likely etiology of any current right knee disorder on a direct basis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  

Third, the AOJ should attempt to secure any outstanding VA treatment records from the VA healthcare system in Altoona, Pennsylvania, dated from December 2013 to the present.     

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the Altoona, Pennsylvania VA healthcare system dated from December 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her or her representative.

2.  Contact the Veteran and ask that he complete and return the necessary authorization (VA Forms 21-4142) for VA to obtain private treatment reports for his right knee from Dr. C.P. (January 2011 X-rays of the right knee revealing degenerative arthritis and April 2012 surgery for right knee arthroplasty.)

The Veteran must adequately identify the private providers.  He should be asked to provide the full names of the providers who treated him for his right knee, the specific dates of treatment, and any address or telephone information.  The Veteran is also asked to provide the records himself if he has them in his possession.  

3.  After any additional records are associated with the claims file, to include additional VA and private treatment records, schedule the Veteran for VA examination by an appropriate clinician to determine the etiology of any current right knee disorder.  Access to Virtual VA and the VBMS electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(a) Upon clinical examination, does the Veteran have a current disorder of the right knee?  Please specifically identify all right knee disorders.

(b) For each diagnosed right knee disorder, is it at least as likely as not (i.e., 50 percent or more probable) that that disorder began during or is otherwise causally related to the Veteran's active service?  

(c) In rendering the above opinions, the examiner must consider and address the following evidence: 

The Veteran contends that he injured his right knee during active service when he slipped and fell off a tank at night during combat.  STRs document that in November 1966 he injured his right knee while playing ball.  A past history of a knee injury was also noted at that time.  A small amount of right knee swelling was observed.  The Veteran was given an ACE bandage for his right knee.  Upon separation in September 1968, in the Report of Medical History, the Veteran denied a history of a tricked or locked knee.  Objectively, the September 1968 separation examination did not clinically assess a right knee disorder.  

Post-service, a July 2008 VA diabetes examination noted effusion of the right knee.  A private report of Dr. C.P. assessed degenerative arthritis of the right knee since January 2011 X-rays.  The Veteran underwent right knee arthroplasty in April 2012.  The Veteran reported a past history of having injured his right knee during military service.   

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the consider all of the evidence of record and readjudicate the right knee issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


